Citation Nr: 1139330	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-06 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of groin muscle strain.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for right shin and leg disorder, characterized by pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to March 1991, and June 2006 to November 2006.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Indianapolis, Indiana, which denied the aforementioned claims.

In December 2008, the Veteran testified before a Decision Review Officer at the Indianapolis RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In addition, the United States Court of Appeals for Veterans Claims ("Court") has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Review of the claims folder reveals that the Veteran was afforded a VA examination pursuant to the current claims on appeal in May 2007.  Although the examiner provided a diagnosis for her service-connected residuals, muscle strain, it appears that he may not have followed the correct protocol for compensation and pension examinations of muscle groups, as he did not categorize the Veteran's muscle disorder as slight, moderate, moderately severe or severe.  See 38 C.F.R. § 4.73, Diagnostic Code 5318 (2011).  Of particular significance, however, is the fact that the VA examiner noted that his evaluation did not include a review of the Veteran's claims folder, as it was not made available to him.  In this regard, although he diagnosed the Veteran with hypertension, he did not provide a nexus opinion, as it does not appear that such was requested by the RO.  Moreover, he diagnosed the Veteran with right shin and leg-shin splint and right knee strain "by history," noting that there was "no c[laims] file to confirm diagnosis." (emphasis added).

In light of the foregoing, the Board finds that a new VA examination should be obtained to determine the current severity of the Veteran's service-connected residuals, groin muscle strain.  In addition, the examiner must be asked to provide an opinion as to the etiology of any currently-diagnosed hypertension and right shin and leg disorder, characterized by pain.  Finally, because the RO denied the Veteran's claim of entitlement to service connection for hypertension because it determined that the condition had existed prior to military service, the VA examiner must also be asked to opine as to whether any pre-existing hypertension was permanently aggravated by service beyond the scope of its natural progression.  In addition, the Veteran should also be sent updated VCAA information regarding how to substantiate a claim of entitlement to service connection based on aggravation by military service.

Finally, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As the most recent VA treatment reports of record are dated April 2009, the RO/AMC should ensure that any treatment reports for the Veteran's service-connected and non-service connected claimed disabilities since that date are obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran an updated VCAA letter informing her of the requirements for substantiating a claim of entitlement to service connection based on aggravation of the condition by military service and allow her an appropriate period to respond.  Any additional evidence submitted by the Veteran should be associated with the claims folder.

2.  Obtain all available VA treatment records since April 2009 pertaining to the Veteran's current residuals, groin muscle strain, as well as her claimed hypertension and right shin and leg disorder, characterized by pain.  Any records obtained should be associated with the claims folder.  Any negative reply must be noted in the claims folder.

3.  After completion of the aforementioned development, the RO/AMC should schedule the Veteran for a VA examination with an appropriate, qualified examiner to determine the current severity of her service-connected residuals, groin muscle strain.  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted.   The examiner should also elicit from the Veteran her history of symptomatology related to her disability and note that, in addition to the medical evidence, the Veteran's statements have been considered and taken into account in his or her report.  In accordance with the Compensation and Pension Clinician's worksheet for muscle disorders, the examiner should be sure to comment on the following:

  I.  	If there are periods of flare-up of residuals of muscle injury: 
a.)  State their severity, frequency, and duration. 
b.)  Name the precipitating and alleviating factors. 
c.)  Estimate to what extent, if any, they result in additional limitation of motion or 
functional impairment during the flare-up.

II. 	Record any associated injuries, particularly those affecting bony structures, nerves or 
    vascular structures and specify the nature of 
    treatment required.
    
III.	Describe present symptoms of muscle pain, loss of muscle function, and activity limited by fatigue or inability to move joint through a portion of its range; and the degree to which this interferes with activities of daily living.

IV. 	Follow any and all other examination requirements mandated by the compensation and pension clinicians guide.

4.  	Following completion of the development requested in paragraphs 1 and 2, above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature, approximate onset date and/or etiology of any current hypertension and a right shin and leg disorder, characterized by pain.  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should elicit a complete history of the Veteran's hypertension (including whether the condition existed prior to active military service) and right shin/leg symptomatology (both prior to, during, and after military service, to include any possible injuries incurred before, during or after service) and note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered.  

a.)  For any diagnosis of hypertension found on examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset during service, within one year of service discharge or is related to any incident of service.  All opinions expressed must be accompanied by a complete rationale.

b.)  Alternatively, if the examiner determines that the Veteran has hypertension with an onset pre-existing and/or unrelated to military service, he/she should render an opinion as to whether it is at least as likely as not that the condition was aggravated (a permanent worsening of the underlying condition, as opposed to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability) beyond the course of its natural progression during service. In addition, the examiner should discuss the effect, if any, that any diagnosed hypertension has on the Veteran's occupational activities and activities of daily life.  Any and all opinions must be accompanied by a complete rationale.

c.)  For any diagnosis of a right shin and leg disorder, characterized by pain, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset during service or is related to any incident of service.  All opinions expressed must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

d.)  If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

